DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 07/25/2022 have been presented under AFCP 2.0 program for examination. In the amendments, Claim 1 (similarly claims 16 and 29-30) are amended to add (see, underlined portions) "determining that the UE is operating in a power saving mode based at least in part on receiving the configuration; determining the transmission property of the one or more SRSs in the SRS resource set, without performing measurement of the downlink reference signal resource ...; transmitting the one or more SRSs using the transmission property when the UE is operating in the power saving mode and without performing measurement of the downlink reference signal using any ports included in the first set of ports". The amended features would raise new issues which require new search and/or reconsideration, and thus allowability of the application cannot be determined. Thus, the amendments will not be entered., the scope of which has been changed by the newly amended features. 

With regard to the objection to claims, Applicant’s arguments filed 07/25/2022 in view of the amendments have been fully considered and are persuasive. However, the amendments will NOT be entered.

With regard to the claim interpretations under 112(f), Applicant’s arguments filed 07/25/2022 in view of the amendments have been fully considered but are partially persuasive as the applicant failed to clearly point out portions of the specification to which the “means for” elements recited in claim 30 would correspond. However, the amendments will NOT be entered.

With regard to the 112(b) rejections, Applicant’s arguments filed 07/25/2022 in view of the amendments have been fully considered and are persuasive. However, the amendments will NOT be entered.

With regard to the 103 rejections, Applicant’s arguments filed 07/25/2022 have been fully considered in view of the amendments but are moot at least because the arguments apply to the claim amendments that will NOT be entered.

Although the amended features change the scope and raise new issues as set forth above, the examiner has updated search even with limited time allotted with AFCP 2.0 program and found new prior art which could be relevant to the above-presented claimed features.
Lee et al (US Publication No. 2021/0321446) [¶0254].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        




/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469